Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the amendment filed 10/31/2022. 
Claims 1-3 and 19-24 are pending in this application. 
Claims 1,19 and 22 are independent claims. 
Claims 1-3 and 19-24 are currently amended. 
This Office Action is made final.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 19-20 and 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Statutory Category?
Yes. Claims 1-3 and 19-24 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter). Claims 1-3 are directed to a method, which falls within the statutory category of a machine; Claims 19-21 are directed to a computer program product, which falls within the statutory category of article of manufacture; and Claims 22-24 are directed to system, which falls within the statutory category of a process.
Step 2A - Prong 1: Judicial Exception Recited?

Yes. Claims 1-3 and 19-24 recite a system, a method and a program product directed to the abstract idea of finding an optimal migration plan. These limitations, as recited, under the broadest reasonable interpretation, covers performance of these limitations in the mind but for the recitation of generic computer components. That, is other than reciting "a processor set," nothing in the claim precludes doing this within a computer and simply finding a migration plan. These limitations are a mental/display process. Therefore, claims recite an abstract idea. The migration plan is not implemented.
Step 2A - Prong 2: Integrated into a Practical Application?
No. The claim(s) does/do not include additional elements that amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
The claims recite additional element that deal with finding an optimal migration plan. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to the abstract idea.
2B: Claims provide an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies her in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the 2019 PEG, a conclusion that additional elements are insignificant extrasolution activities in Step 2A should be reevaluated in Step 2B. Here, the steps of “generating a container image” are functions that are performed using generic computer component (i.e. one or more processors and memory). These generic computer based limitations are recited at a high level of generality and do not improve the computer based technology, rather are interpreted as applying an abstract idea on a general purpose computer and are interpreted as functions of a processor and memory element. Therefore, the additional limitations in the claims do not improve the functioning of the computer itself, or improve any other technology or technical field. Use of a generic computer does not transform an abstract idea into patent-eligible invention. 
For these reasons, there is no inventive concept in the claims, and thus they are ineligible. Claim 3 overcomes this abstract idea problem and recites the act of performing the migration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 19, 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Draper (US 2009/0049438 A1) in view of Cleave (US 2020/0250008 A1).

As per claim 1, Draper teaches A computer-implemented method (CIM) comprising:
receiving a request to migrate a set of computer data and applications (SODAA) from a current set of computers to a target set of computers; (Draper [0007] Principles of the present invention provide techniques for optimizing migration of software applications to address needs. In one aspect, an exemplary method (which can be computer implemented) for enhancing migration of software applications from a source system environment to a destination system environment)
receiving a current infrastructure data set characterizing the SODAA as the SODAA exists on the current set of computers, with the current infrastructure data set including: an identification of processes included in the SODAA, configuration files included in the SOD AA and running applications included in the SODAA; (Draper [0019] One or more embodiments of the invention provide a method and apparatus for optimizing migration of software applications from an old (more generally source) system environment 108 to a new (more generally, target) system environment 106. T11is technique, as illustrated in FIG. 4, preferably involves implementing functionality in an executable utility 306 which will, upon command, compare the old and new system environments 108, 106 to identify common resources; analyze deployment and configuration of software applications, taking needs 302 into account; and generate enhanced or optimized migration rules 308 and [0023] At block 502, deployment and configuration of software applications are obtained for the old system environment [0028] Additional steps can include analyzing the deployment and configuration of the software applications in the source system environment, obtained at 502, to capture at least one of the following: (i) inter-dependency among the software applications, (ii) inter-dependency among configuration parameters of the software applications, and (iii) interdependency among: (iii-a) the software applications 110, and (iii-b) resources 410 provided by the source system environment 108. In one or more embodiments, these deployment and configuration data are provided by a separate apparatus which is in charge of capturing information from the old system environment and software applications, and storing such information into a central model 416.)

The examiner does not see this “identification of processes” defined within the specification, the term will be given its broadest reasonable interpretation to include interdependence between application and resources as defined above in Draper.

determines the most accurate migration plan based on the infrastructure image container. (Draper [0023] and an optimized migration satisfying the needs is reasoned out at block 510.)
Draper does not teach automatically generating an infrastructure image based on the current infrastructure data set; generating an infrastructure image container based on the infrastructure image.
However, Cleave teaches automatically generating an infrastructure image based on the current infrastructure data set; generating an infrastructure image container based on the infrastructure image; (Cleave [0039] In response to identifying the migration event, management entity 430 determines, at step 2, one or more applications to be migrated from provisioning layer 410 to provisioning layer 411. In some examples, the applications for migration may be identified based on the quality of service allocated to the application. [0040] Once the applications are identified for the migration, management entity 430 may optionally generate, at step 3, an image configuration for the one or more applications in the alternative provisioning layer. In some implementations, each provisioning layer of provisioning layers 410-411 may require a different image or configuration to execute the required applications. This configuration may comprise communication protocol configurations, sensor interface configurations, or some other similar configuration. For instance, images 440 may represent container images that can be implemented in provisioning layer 410)

In the combination, the optimum migration plan is found (in Draper) and put on the image container (according to Cleave).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Cleave with the system of Draper to generate an image. One having ordinary skill in the art would have been motivated to use Cleave into the system of Draper for the purpose of enhancing the deployment of applications to physical nodes over multiple provisioning layers. (Cleave paragraph 02)

As per claim 3, Cleave teaches performing that migration of the SOD AA from the current set of computers to the target set of computers selected at the automatic selection operation. (Cleave Fig 2 Block 204 and (0020] Once the one or more applications are identified for offloading, management service 170 may initiate (204) deployment of the one or more applications to the second provisioning layer and stop execution or operations of the one or more applications in the first provisioning layer)

As to claims 19 and 22, they are rejected based on the same reason as claim 1.
As to claims 21 and 24, they are rejected based on the same reason as claim 3.

Claims 2, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Draper (US 2009/0049438 A1) in view of Cleave (US 2020/0250008 A1) in further view of Ranjan (US 2020/0304571 A1).

As per claim 2, Draper and Cleave do not teach automatically selecting the set of target computers based on the most accurate migration plan.
However, Ranjan teaches automatically selecting the set of target computers based on the most accurate migration plan. (Ranjan [0039] In addition to the historical behavior of the application 1002 and the cloud migration preferences 1004, cloud computing characteristics 1008 for each of the plurality of distinct candidate computing clouds may be registered with and/or accessible for analysis by the migration broker 1010. In some examples, the cloud computing characteristics 1008 may be analyzed to identify a third migration constraint, which is a constraint that identifies the characteristics of the candidate computing clouds which may be selected from as migration destinations. [0059] The migration broker 2028 may, based on this analysis, create a migration plan 2030. The migration plan 2030 may specify the details of the migration of the application 2018 to a destination computing environment 2034. The migration plan 2030 may specify a cloud provider of the destination computing environment 2034, a specific data center of the of the destination computing environment 2034).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Ranjan with the system of Draper and Cleave to select a set of target computers. One having ordinary skill in the art would have been motivated to use Ranjan into the system of Draper and Cleave for the purpose of scaling an application to meet demand without absorbing the entire costs associated with achieving and/or maintaining that scale. (Ranjan paragraph 08) 

As to claims 20 and 23, they are rejected based on the same reason as claim 2.
Response to Arguments
Applicant's arguments filed on 10/31/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1, 19 and 22 have been considered but are moot because the arguments do not apply because of the introduction of new art by Draper and Cleave.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  MEHRAN KAMRAN  whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente,  can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196